     Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.878 Page 1 of 7




 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   27136 Paseo Espada, Suite B1123
 3 San Juan Capistrano, CA 92675
   Telephone: (949) 361-2822
 4 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 5         william@davidwiechertlaw.com
 6 Attorneys for Defendant Jacob Bychak
 7
   MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
 8 AND POPEO, P.C.
   Randy K. Jones, SBN 141711
 9 3580 Carmel Mountain Road, Suite 300
   San Diego, CA 92130
10 Telephone: (858) 314-1500
   Email: rkjones@mintz.com
11
   Attorney for Defendant Mark Manoogian
12
13 Additional counsel on next page
14
15                            UNITED STATES DISTRICT COURT
16                           SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                    Case No. 18-cr-04683-GPC
                Plaintiff,                      Hon. Gonzalo P. Curiel
19
                                                Date: August 1, 2019
20        v.
                                                JOINT MOTION TO CONTINUE
21 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED                          RESPONSE TO GOVERNMENT’S
22 ABDUL QAYYUM, and PETR                       DECLARATION [DKT. NO. 107]
   PACAS,                                       AND TO CONTINUE HEARING
23
            Defendants.                         FOR MOTION TO DISMISS THE
24                                              CAN-SPAM ACT COUNTS
25                                              (COUNTS 6 THROUGH 10) OF
                                                THE INDICTMENT AS VOID FOR
26                                              VAGUENESS
27
28
                                                                         Case No. 18-cr-04683-GPC
       JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                  TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
     Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.879 Page 2 of 7




 1 BIENERT | KATZMAN PC
   James Riddet, SBN 39826
 2 Thomas H. Bienert, Jr., SBN 135311
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bienertkatzman.com
 5        tbienert@bienertkatzman.com
          wbernstein@bienertkatzman.com
 6
   Attorneys for Defendant
 7 Mohammed Abdul Qayyum
 8
   BIRD MARELLA BOXER WOLPERT NESSIM
 9 DROOKS LINCENBERG RHOW P.C.
   Gary Lincenberg, SBN 123058
10 Naeun Rim, SBN 263558
   1875 Century Park East, Floor 23
11 Los Angeles, CA 90067
   Telephone: (310) 201-2100
12 Email: gsl@birdmarella.com
          nrim@birdmarella.com
13
   Attorneys for Defendant Petr Pacas
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        Case No. 18-cr-04683-GPC
      JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                 TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
     Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.880 Page 3 of 7




 1        Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and
 2 Petr Pacas (“Defendants”) hereby jointly and respectfully request that this Court continue
 3 the deadline for Defendants to file a response to the government’s filing of the
 4 Declaration of John Curran (Dkt. No. 107), and accordingly continue the hearing date for
 5 the Motion: (1) To Dismiss the CAN-SPAM Act Counts (6 through 10) of the Indictment
 6 as Void for Vagueness; (2) In the Alternative to Dismiss Counts 6 through 10 for Failure
 7 to Sate and Offense; and (3) To Dismiss the Conspiracy Count (Dkt. No. 69) (hereinafter
 8 referred to as “Motion to Dismiss for Void for Vagueness”). The Defendants are not
 9 requesting to continue the hearing for the Motion to Dismiss the Indictment Based on the
10 Government Misadvising the Grand Jury on the Law (Dkt. No. 70) (hereinafter referred
11 to as “Motion to Dismiss for Misadvising the Grand Jury”).
12        Good cause exists for this continuance as set forth below:
13        1. On March 15, 2019, Defendants filed their joint Motion to Dismiss for Void for
14 Vagueness.
15        2. On March 29, 2019, the government filed its Response in Opposition to that
16 Motion.
17        3. Pursuant to Defendants’ request for leave to file a reply and the Court’s Order
18 granting that request (Dkt. No. 66), on April 12, 2019, Defendants’ filed their Reply to
19 that Motion.
20        4. The hearing for the Motion to Dismiss for Void for Vagueness as well as the
21 hearing on Defendants’ other motions was initially set for April 19, 2019.
22        5. On the Court’s own motion, it reset the hearing date to April 25, 2019 (Dkt. No.
23 87). Given a scheduling conflict by counsel, the hearing was reset to April 30, 2019 at
24 1:00 p.m. (Dkt. No. 88).
25        6. At the April 30, 2019 hearing date, the Court indicated that it wanted to
26 continue the hearing date for both the Motion to Dismiss for Void for Vagueness and the
27 Motion to Dismiss for Misadvising the Grand Jury. In order to accommodate all of the
28 parties’ schedules, the hearing was continued to August 1, 2019 at 9:30 a.m.
                                               -1-                        Case No. 18-cr-04683-GPC
             JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                   TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
     Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.881 Page 4 of 7




 1         7. Nearly two and a half months after the initial hearing date and the close of the
 2 Motion briefing, on July 10, 2019, the government filed a Declaration of John Curran, the
 3 CEO of the American Registry for Internet Numbers, Ltd. (“ARIN”). The government
 4 did not meet and confer with defense counsel prior to this filing or seek leave of the
 5 Court to file supplemental briefing.
 6         8. The government’s recently filed Declaration addresses several key points in
 7 Defendants’ Motion to Dismiss for Void for Vagueness that the Defendants need
 8 adequate time to respond to. Specifically, given the abrupt filing of this Declaration so
 9 close to the hearing date, Defendants need additional time to obtain their own expert to
10 respond to the technical issues raised in Curran’s Declaration which were not previously
11 a part of any briefing in this case or for this Motion.
12         9. Given the complexity of this case and the highly technical issues involved, as
13 well as the fact that Defendants’ Motion is a matter of first impression, a four-week
14 extension to respond to the government’s Declaration is warranted.
15         10. Defendants respectfully request that the Court continue their response deadline
16 from July 23, 2019 to August 20, 2019. The hearing for the Motion to Dismiss for
17 Misadvising the Grand Jury would remain set for August 1, 2019 at 9:30 a.m. During that
18 hearing, Defendants propose that the parties discuss a hearing date and address whether
19 an evidentiary hearing should be scheduled on the Motion to Dismiss for Void for
20 Vagueness.
21                                         JOINT MOTION
22         NOW, THEREFORE, the Defendants hereby request as follows:
23         1.       The deadline to file a response to the government’s Declaration of John
24 Curran is continued from July 23, 2019 to August 20, 2019;
25         2.       Defendants’ Motion to Dismiss for Misadvising the Grand Jury will remain
26 on calendar for argument on August 1, 2019, at 9:30 a.m. The hearing date for the Motion
27 to Dismiss for Void for Vagueness is continued to a date that will be determined by the
28 Court at the August 1 hearing.
                                                  -2-                        Case No. 18-cr-04683-GPC
                JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                      TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
      Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.882 Page 5 of 7




 1         3.       Time is excludable under 18 U.S.C. § 3161(h)(D).
 2                                                 Respectfully submitted,
 3
     Dated: July 17, 2019                         LAW OFFICE OF DAVID W.
 4                                                WIECHERT
 5
                                                  s/ Jessica C. Munk
 6                                                Jessica C. Munk
 7                                                David W. Wiechert
                                                  Attorneys for Jacob Bychak
 8
 9 Dated: July 17, 2019                           MINTZ, LEVIN, COHN, FERRIS,
                                                  GLOVSKY AND POPEO, P.C.
10
11                                                s/ Randy K. Jones
                                                  Randy K. Jones
12                                                Attorney for Mark Manoogian
13 Dated: July 17, 2019                           BIENERT | KATZMAN PC
14                                                s/ Whitney Z. Bernstein
15                                                Whitney Z. Bernstein
                                                  Thomas H. Bienert, Jr.
16                                                James Riddet
17                                                Attorneys for Mohammed Abdul
                                                  Qayuum
18
19
     Dated: July 17, 2019                          BIRD MARELLA BOXER WOLPERT
20                                                 NESSIM DROOKS LINCENBERG
21                                                 RHOW P.C.
                                                   s/ Naeun Rim
22                                                 Naeun Rim
23                                                 Gary Lincenberg
                                                   Attorneys for Petr Pacas
24
25
26
27
28
                                                  -3-                        Case No. 18-cr-04683-GPC
                JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                      TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
      Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.883 Page 6 of 7




 1    CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
 2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3
     and Procedures of the United States District Court for the Southern District of California,
 4
     I certify that the content of this document is acceptable to counsel for the Defendants and
 5
     that I have obtained authorization from Randy K. Jones, Whitney Z. Bernstein, and
 6
     Naeun Rim to affix their electronic signatures to this document.
 7
 8
                                                  Respectfully submitted,
 9
10   Dated: July 17, 2019                         LAW OFFICE OF DAVID W.
                                                  WIECHERT
11
12                                                s/ Jessica C. Munk
                                                  Jessica C. Munk
13
                                                  David W. Wiechert
14                                                Attorneys for Jacob Bychak
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -1-                        Case No. 18-cr-04683-GPC
              JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                    TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
     Case 3:18-cr-04683-GPC Document 109 Filed 07/17/19 PageID.884 Page 7 of 7




 1                              CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4
 5                                       Sabrina L. Feve
 6                                   Assistant U.S. Attorney
 7                                   sabrina.feve@usdoj.gov
 8
 9                                     Melanie K. Pierson
10                                  Assistance U.S. Attorney
11                                 melanie.pierson@usdoj.gov
12
13                                        Robert Ciaffa
14                                   Assistant U.S. Attorney
15                                   robert.ciaffa@usdoj.gov
16
17
18
19
                                                Respectfully submitted,
20
     Dated: July 17, 2019                       LAW OFFICE OF DAVID W.
21
                                                WIECHERT
22
23
                                                s/ Jessica C. Munk
24                                              Jessica C. Munk
25                                              David W. Wiechert
                                                Attorneys for Jacob Bychak
26
27
28
                                              -2-                        Case No. 18-cr-04683-GPC
            JOINT MOTION TO CONTINUE DEADLINE FOR RESPONSE TO GOVERNMENT’S FILING AND
                  TO CONTINUE HEARING ON MOTION TO DISMISS FOR VOID FOR VAGUENESS
